PER CURIAM.
The employer/carrier seeks review of the order of the judge of industrial claims con*1030tending that the judge erred 1) in ordering the appellant to pay future temporary total disability benefits, to provide future medical treatment and to reimburse prescription and transportation costs when these were not in issue and 2) in finding that appellee was not timely paid his compensation benefits when the appellant was paying him full wages, and in awarding penalties and an attorney’s fee.
Appellant is correct in his contention that the judge of industrial claims should not have entered an order on the question of future compensation, medical benefits and the drug and transportation costs. Since the employer/carrier was not opposing payment of these benefits the judge of industrial claims ruled on a matter not in controversy. This was error. School Board of Pinellas County v. Mauri, IRC Order 2-3330 (1978). That portion of his order is reversed.
We find no merit in appellant’s second point. The record contains competent substantial evidence to support the judge’s finding that the payments were not timely and Section 440.20(5) Florida Statutes (1977) provides for the assessment of penalties in such circumstances. The portion of the order assessing these penalties and awarding attorney’s fees is affirmed.
Affirmed in part, reversed in part and remanded for entry of an order consistent with this opinion.
MILLS, C. J., and McCORD, J., concur.
BOOTH, J., dissents with an opinion.